                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GORDON BLAKE,                                       Case No. 3:19-cv-06227-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE
                                                  v.
                                   9

                                  10     ROSEMARY NDOH,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner Gordon Blake seeks federal habeas relief under 28 U.S.C. § 2254 from his state

                                  14   conviction and sentence. Summary dismissal of his petition is not warranted. Accordingly,

                                  15   respondent shall file an answer or a dispositive motion in response to the petition within 60 days

                                  16   of the date of this order, unless an extension of time is granted.

                                  17                                             BACKGROUND

                                  18          According to the petition, in 2014 Blake was convicted in Contra Costa County Superior

                                  19   Court of multiple counts of lewd and lascivious conduct involving four minor victims. He was

                                  20   sentenced to a prison term of 194 years to life. Blake’s attempts to overturn his conviction in state

                                  21   court were unsuccessful, and this federal habeas petition followed.

                                  22                                              DISCUSSION

                                  23          This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  24   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  25   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A

                                  26   district court considering an application for a writ of habeas corpus shall “award the writ or issue

                                  27   an order directing the respondent to show cause why the writ should not be granted, unless it

                                  28   appears from the application that the applicant or person detained is not entitled thereto.” 28
                                   1   U.S.C. § 2243. Summary dismissal is appropriate only where the allegations in the petition are

                                   2   vague or conclusory, palpably incredible, or patently frivolous or false. See Hendricks v. Vasquez,

                                   3   908 F.2d 490, 491 (9th Cir. 1990).

                                   4          As grounds for federal habeas relief, Blake alleges: (i) he was denied Due Process by the

                                   5   pre-accusation delay, which allowed the original statute of limitations to run on the counts

                                   6   pertaining to three victims; (ii) he was denied Due Process to notice because of the vagueness in

                                   7   the charging document and the fourth victim’s inconsistent accounts; and (iii) appellate counsel

                                   8   rendered effective assistance. Liberally construed, these allegations state claims for relief.

                                   9   Respondent must file a response.

                                  10                                              CONCLUSION

                                  11          1. The Clerk shall mail a copy of this order, the petition, and all attachments to respondent

                                  12   and respondent’s counsel, the Attorney General of the State of California.
Northern District of California
 United States District Court




                                  13          2. Within 60 days, respondent shall file with the Court and serve on petitioner, an answer

                                  14   conforming in all respects to Rule 5 of the Rules Governing Section 2254 Cases, showing cause

                                  15   why a writ of habeas corpus should not be granted. Respondent shall file with the answer and

                                  16   serve on petitioner a copy of all portions of the state trial record that previously have been

                                  17   transcribed and that are relevant to a determination of the issues presented by the petition.

                                  18          3. If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                  19   Court and serving it on respondent’s counsel within thirty (30) days of the date the answer is filed.

                                  20          4. In lieu of an answer, respondent may file, within 60 days, a motion to dismiss on

                                  21   procedural grounds, as set forth in the Advisory Committee Notes to Rule 4 of the Rules

                                  22   Governing Section 2254 Cases. If respondent files such a motion, petitioner shall file with the

                                  23   Court and serve on respondent an opposition or statement of non-opposition within thirty (30)

                                  24   days of the date the motion is filed, and respondent shall file with the Court and serve on petitioner

                                  25   a reply within fifteen (15) days of the date any opposition is filed.

                                  26
                                  27

                                  28
                                                                                          2
                                   1          5. Upon a showing of good cause, requests for a reasonable extension of time will be

                                   2   granted provided they are filed on or before the deadline they seek to extend.

                                   3          IT IS SO ORDERED.

                                   4   Dated: March 6, 2020

                                   5

                                   6
                                                                                                   William H. Orrick
                                   7                                                               United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
